DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
The office action below is a duplicate of the previous reasons for allowance.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach either individually or in combination, the sending by the third communication apparatus (UE) of the third communication apparatus (UE) address (MAC address) through a RRC connection establishment control message and transferring by the first communication apparatus (a primary eNB) the data destined for the third communication apparatus (PDCP PDP) to the second communication apparatus (secondary eNB), where the second communication apparatus forwards the message to the third communication apparatus 
Prior Art Kim et al. (US Publication 2018/0359064 A1) teaches in figure 18, a connection establishment process between the target eNB and the UE.  However, no data forwarding is taught by Kim.
Prior Art Ginzboorg et al (WO 2013/121090 A1) (provided by the applicant in the IDS) teaches, in figure 5 signaling between the UE and the eNB for configuring the LTE-WLAN setup and AP passing the WLAN packet to the eNB (see page 13, lines 22-28). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY P PATEL/Primary Examiner, Art Unit 2466